Citation Nr: 0821242	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for heart disease to 
include coronary artery disease and hypertension as secondary 
to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for 
coronary artery disease, claimed as secondary to diabetes 
mellitus.

The matter has been remanded for further development on two 
occasions, in July 2006 and May 2007.


FINDING OF FACT

The heart disease to include coronary artery disease and 
hypertension was detected after service and the probative 
evidence of record establishes that the heart disease is not 
related to service or a service-connected disability and is 
not aggravated by a service-connected disability.      


CONCLUSION OF LAW

Heart disease to include coronary artery disease and 
hypertension was not incurred in or aggravated by active 
service and may not be so presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

During the pendency of this appeal, the provisions of 38 
C.F.R. § 3.310 were revised.  Under the former provisions, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (effective prior to October 
10, 2006).  The Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33,422 (2000).

In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994) , the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the 
presumption against retroactive legislation is deeply rooted 
in our jurisprudence."  At the same time, "[a] statute does 
not operate 'retrospectively' merely because it is applied in 
a case arising from conduct antedating the statute's 
enactment or upsets expectations based in prior law."  Id. at 
269 (internal citations omitted).  Therefore, in analyzing 
whether a particular statute should be applied to a case that 
originated before the statute was passed, a court "must ask 
whether the new provision attaches new legal consequences to 
events completed before its enactment."  Id. at 269-70.

To determine whether the application of a new statute would 
have retroactive effect, the Supreme Court has held that the 
following three factors should be considered: (1) whether it 
would impair rights possessed by a party when he acted, (2) 
whether it would increase a party's liability for past 
conduct, or (3) whether it would impose new duties with 
respect to already completed transactions.  Id. at 280.  If 
the statute is found to have a retroactive effect, then "our 
traditional presumption teaches that it does not govern 
absent clear congressional intent favoring such a result." 

The Federal Circuit has created a three-part test 
encompassing the factors laid out in Landgraf: (1) "the 
nature and extent of the change of the law;" (2) "the degree 
of connection between the operation of the new rule and a 
relevant past event;" and (3) "familiar considerations of 
fair notice, reasonable reliance, and settled expectations." 
Id. (quoting Landgraf, 511 U.S. at 270).  If, under this 
test, a rule or regulation appears to have a retroactive 
effect, then the rule or regulation cannot be applied to 
cases pending at the time of its promulgation.  Princess 
Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005) .

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Because the provisions of 38 C.F.R. § 3.310 changed during 
the pendency of the veteran's appeal, the question arises as 
to which set of regulations applies.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991), it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  However, the Federal 
Circuit overruled Karnas to the extent that it indicated 
retroactive application of a new law or regulation might be 
appropriate in the absence of language in the law or 
regulation requiring such application.  See Kuzma v. 
Principi, 341 F.3d 1327, 1328-1329 (2003).

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3-
2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114.

In the present case, the current version of 38 C.F.R. § 3.310 
provides that a baseline level of pre-existing disability 
must be established before aggravation will be conceded and 
that there must be an increase demonstrated from the 
previously established baseline.  This new regulation is less 
favorable to the veteran than the prior version of 38 C.F.R. 
§ 3.310, which had not been interpreted as requiring that a 
specific baseline be found.  In any event, the evidence does 
not demonstrate aggravation under either version of 38 C.F.R. 
§ 3.310.

The veteran contends that his heart disease and hypertension 
are due to the service-connected diabetes mellitus.  Service 
connection for diabetes mellitus type 2 was established in 
February 2003 and a 20 percent rating was assigned from May 
8, 2001.  The competent medical evidence of record 
establishes that the veteran currently has coronary artery 
disease and hypertension.  The August 2003 VA Compensation 
and Pension Examination reflects a diagnosis of coronary 
artery disease status post percutaneous transluminal coronary 
angioplasty with stent deployment.   

The veteran asserts that the service-connected diabetes 
mellitus caused the coronary artery disease and hypertension.  
The Board notes that there is no evidence, and the veteran 
does not contend, that the coronary artery disease and 
hypertension were incurred in or are related to service.  On 
separation examination in April 1967, examination of the 
veteran's heart and vascular system were normal.  The veteran 
denied having pain or pressure in his chest, palpitation or a 
pounding heart.  There is no evidence of a diagnosis of 
cardiovascular disease within one year of service separation, 
so service connection on a presumptive basis is not 
warranted.  

The first evidence of coronary artery disease was in October 
1990, over twenty years after separation from service.  At 
that time, the veteran developed chest pain, and was 
hospitalized.  The diagnosis was inferior myocardial 
infarction and hypertension.  

For the veteran to be successful in this claim, the evidence 
must show either that it is at least as likely as not that 
the current heart disease to include coronary artery disease 
and hypertension is proximately due to or the result of the 
service-connected diabetes mellitus or that the coronary 
artery disease and hypertension is aggravated by the service-
connected diabetes mellitus.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

The evidence in support of the veteran's claim essentially 
consists of the veteran's own statements relating the current 
heart disease to the diabetes mellitus and treatise articles.  
The veteran himself has theorized that his current coronary 
artery disease and hypertension are caused by the diabetes 
mellitus.  The veteran's own statements as to the etiology of 
the heart disease are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  Although the veteran, 
as a layperson, is competent to testify as to his symptoms, 
where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  There is no evidence which 
establishes that the veteran has medical expertise.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  

While the Board is sympathetic to the veteran's assertions 
that his current heart disease is due to the diabetes 
mellitus, he is not qualified to render a medical opinion 
regarding the origin of a disease, and his statements cannot 
serve as competent medical evidence of the etiology of this 
disease.  There is no competent evidence that supports the 
veteran's theory of the etiology of his current heart 
disease.    

The veteran also submitted information from the Internet, 
including a webpage from the Joslin Diabetes Center 
(discussing pre-diabetes), a journal article from the British 
Journal of Medicine (discussing the increase in blood glucose 
concentration during antihypertensive treatment as a 
predictor of myocardial infarction: population based cohort 
study), a web page printout from a physician's (J.M's) 
website, (explaining that a fasting blood sugar greater than 
90 indicates a risk of heart disease), and a presentation 
made by a service organization representative before the 
National Academy of Sciences regarding Agent Orange.  

The Court has indicated that medical treatise evidence must 
demonstrate connection between service incurrence and present 
injury or condition.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Treatise evidence must "not simply provide 
speculative generic statements not relevant to the claim."  
Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone," must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Id.  Generally, an 
attempt to establish a medical nexus to a disease or injury 
solely by generic information in a medical journal or 
treatise is too general and inconclusive.  Mattern v. West, 
12 Vet. App. 222, 227 (1999) 

In the present case, the articles submitted by the veteran do 
not provide a nexus between the diabetes mellitus and the 
veteran's heart disease.  The articles provide generic 
information about diabetes mellitus and herbicide exposure.  
The articles indicate that individuals with increased blood 
glucose may be at an increased risk for heart disease, but 
the articles do not establish that diabetes mellitus actually 
causes or aggravates heart disease.  More importantly, the 
articles and information do not establish that in the 
veteran's case, the diabetes mellitus caused or aggravated 
the veteran's heart disease.  Thus, the Board finds that this 
information is not competent evidence that the diabetes 
mellitus caused or aggravated the heart disease.   

The Board notes that an October 2001 VA treatment record 
indicates that the health problems the veteran attributed to 
Agent Orange exposure included heart disease related to 
diabetes.  The Court has determined that history which the 
veteran provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  Id.  Thus, the October 2001 VA treatment 
record is not competent medical evidence of a nexus between 
the diabetes mellitus and the heart disease.  

On the other hand, the medical evidence against the veteran's 
claim consists of the report of the VA examinations and 
medical opinions dated in September 2003 and July 2007, and 
the medical evidence which shows that the heart disease was 
diagnosed seven years before the diabetes mellitus was 
diagnosed.    

The VA examination report dated in September 2003 indicates 
that the examiner was asked to render a medical opinion as to 
whether the veteran's heart disease is related to the 
diabetes mellitus.  The examiner stated that the veteran's 
heart disease was diagnosed in 1989, when the veteran had a 
myocardial infarction and underwent an angiogram and stent 
deployment in 1997.  The examiner indicated that the diabetes 
mellitus was diagnosed in 1996.  The examiner stated that the 
heart disease was diagnosed some seven years before the 
development of the diabetes mellitus.  The examiner 
determined that the veteran's coronary artery disease was due 
to cigarette smoking, the influence of dyslipidemia, and 
long-standing hypertension.  The examiner also noted that the 
diabetes mellitus created an added burden to the veteran's 
coronary artery disease.  

In July 2007, the same examiner who performed the September 
2003 VA examination determined that the veteran's coronary 
artery disease and hypertension were neither made permanently 
worse nor aggravated by the veteran's diabetes mellitus.  The 
examiner clarified the statement that "the veteran's 
diabetes mellitus created an added burden to the veteran's 
coronary artery disease" which he made in the September 2003 
VA examination report.  

The examiner noted that it was true that patients developed 
type II diabetes mellitus with pre-existing coronary artery 
disease and this may create an added burden or increased 
arterial sclerotic disease.  However, the examiner further 
stated that in the veteran's case, the veteran had no 
additional coronary artery disease procedures, stent 
deployments, or myocardial infarctions suggesting that he has 
had a worsening of his cardiovascular illness.  Therefore, 
the examiner concluded that there is "no evidence" that the 
veteran's service-connected diabetes mellitus has aggravated, 
or made permanently worse the veteran's cardiovascular 
illness, hypertension, and coronary artery disease, which 
were identified prior to the discovery of the veteran's 
diabetes mellitus.  

The Board finds that the VA opinion is highly probative 
because it was based upon physical examination of the veteran 
and a review of the claims file.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA examiner also provided the basis for 
the medical opinion and pointed to the evidence which 
supported the opinion.  See Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998).  In short, the probative medical 
evidence of record establishes that the veteran's service-
connected diabetes mellitus did not cause or aggravate the 
heart disease to include coronary artery disease and 
hypertension.   

The Board therefore finds that the preponderance of the 
competent and credible evidence is against the claim for 
service connection for heart disease to include coronary 
artery disease and hypertension, claimed as secondary to 
service-connected diabetes mellitus, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  The claim is 
denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants. When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in October 2003, prior to the initial 
adjudication of the claim.  Additional VCAA notice was 
provided to the veteran in August 2006 and June 2007.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection on a direct or secondary basis.  The letters also 
notified the veteran as to what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Notice regarding Dingess was sent in June 2007, and the 
veteran's claim was readjudicated in a supplemental statement 
of the case dated December 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Further, in this case, as service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  The record establishes that the 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim.  

As an aside, the Board notes that the December 2007 
supplemental statement of the case was sent to the veteran's 
address of record and was subsequently returned to the VA by 
the US postal service.  In March 2008, the Board sent a 
letter to the veteran's address of record and that letter was 
returned by the US postal service.  If the veteran moved 
without informing VA of his new address, the Court has stated 
that "[i]n the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).  The Board finds that VA has 
fulfilled its notice obligations as far as notifying the 
veteran at his last known address of the supplemental 
statement of the case.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  VA 
obtained the veteran's service treatment records.  Private 
medical records from T.D. Hospital, S.E. Medical Group, and 
K. Hospital; VA treatment records dated in 2001; and the 
veteran's Social Security Administration records are 
associated with the file.  There is no identified relevant 
evidence that has not been obtained.

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has received VA examinations in August 2003, 
September 2003, and September 2006.  Medical opinions as to 
the etiology and date of onset of the heart disease and 
whether the heart disease was aggravated by the diabetes 
mellitus were obtained in July 2007.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  The evidence 
of record provides sufficient information to adequately 
evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which has not 
been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor is 
there notice delay or deficiency resulting in any prejudice 
to the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


ORDER

Entitlement to service connection for heart disease to 
include coronary artery disease and hypertension as secondary 
to diabetes mellitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


